Title: To Thomas Jefferson from J. Phillipe Reibelt, 22 October 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 22e Oct. 1805.
                  
                  J’ai eû l’honneur, de recevoir hier soir Votre Lettre du 19.
                  Je Vous presente mes remercimens les plus respectueux de la bontè, dont Vous avez accueilli mes demandes relat. aux Notes sur la Virginie, au dessein de votre charmant Phaëton, et a une Copie de votre Lettre a l’Institut de France. Je me rappelle encore, que Mr. de Lapoype m’a dit, que Vous aviez dans çette Lettre traitè la possibilitè d’une paix eternelle &c mais il paroit, qu’il s’est trompè.
                  Je me propose d’envoyer ce dessein a l’editeur d’un Journal des Arts et Metiers a Leipsic, qui y donne les inventions les plus curieuses.
                  C’est une grande satisfaction pour Moi, que Vous trouvez l’aimant digne de votre Cabinet. Je devois bien le supposer tel, sans quoi je n’aurois pas osè, de Vous l’offrir.
                  Je ne parlerais donc plus des Perroquets; Mais quant au buste, Vous me permetterez de Vous observer, que je serais compromis vis a vis de Mr. Schwarze, si Vous refusez de le prende aux prix de 25 G. — Il pourroit supposer, que je n’avois pas les ordres de Vous de l’acheter, ou, qui j’y ai commis quelque autre faute. Je Vous prierais donc tres instamment de le garder, au Moins pour avoir, comme Vous me disiez, un pendant (j’ajoute quoique Contradictoire) de l’Empereur Alexandre, d’autant plus, que les Caisses, qui contiennent les Morceaux de cette Majestè impetueuse doivent deja etre presque arriveès a Milton avec son paisible Compagnion de Voyage de Bengale.
                  Parkyns est a votre disposition jusqu’à çe que je pourrois Vous en presenter un Exemplaire en Anglais.
                  Je n’ai plus d’exemplaire de Say—Economie politique—c’est pourquoi je Vous ai priè, de me preter pour le Profess. Girardin Votre Exempl. et que je prends la Libertè de Vous repeter cette instance.
                  Je n’ai plus la traduction d’Aristotel—hist. d. Anim. p. Camus. Je n’ai en general plus de Livres—mais j’ai—d’apres ma Lettre de çe printems—droit d’attendre un transport exquis par un des premiers batimens, qui arriveront de Bordeaux, s’ils ont voulûs l’en charger. Quant a Moi, je desire, qu’il ne m’en parvienne pas du tout, et cela pourroit aussi etre le Cas, si ma reponse a cette Lettre du printems est arriveè a Paris avant le depart de ce transport anoncè—Mais cela ne m’empechera pas de Vous procurer tous les Livres, que Vous desirerez d’avoir—au prix de Paris et aux fraix d’importation seulement, et je me flatte, que (non pas en Qualitè de Marchand, mais en qualitè d’ancien republicain) Vous ne me refuserez pas le plaisir désinteressè, de Vous fournir Vos Livres francais preferablement a tout autre.
                  J’ai parcourûs tous les Repertoires et Dictionaires de Litterature, et je n’ai nul part trouvè une bonne traduction francaise de Plinius hist. naturel. — J’ecrirais neanmoins pour l’un et l’autre ouvrage par la premiere occasion a Paris.
                  Serez Vous curieux de voir un bon petit portrait de Pierre le 1er.? Il est en forme octave, je pourrois Vous l’envoyer dans une Couverte de Lettres. Il y est dans tout son Costume simple et quarrè.
                  Je Vous prie, d’agreer les hommages les plus purs et sincèrs, qu’un Republicain puisse Vous offrir.
                  
                     Reibelt.
                  
                  
                     C’est a l’instant, que le facteur me remet Vos ordres du 21. Il n’y a pas d’autre edition de Mich. hist. des Chenes &c que celle, que Vous avez vû. La Maison: Levrault, Schoell et Comp. en est l’editeur et proprietaire. Je n’en ai plus, mais, sans doute, que le premier transport m’en apportera. Si jamais j’aurois des Livres, j’en aurois certainement plus. exemplaires, et je ne manquerais alors pas, de Vous en representer un.
                     
                         Je suis, dont je suis etonnè, sans Nouvelles de Mr. Randolph au sujet de Penn Park.
                  
               